DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 03/10/2021 have been fully considered but they are not persuasive. In response to Applicant’s argument that the comparison described in Fig. 5 and claims 64 and 66 is between parameter that are not analogous to the claimed “container group identifier” and “data representing a group reference.”.  Examiner disagrees.  The Naka reference teaches in Col. 5; lines 51-56 that the host (controller) checks (compares) whether or not the "cartridge identification information" recorded in the cartridge management data 25 received from the printer 500 matches the "cartridge identification information" recorded in any of the host management data 29a, 29b, . . . in the storage unit 110 at step S3-1.  For this reason, independent claim 1 and it dependent claims are not allowable over the combination of Naka and Goyadinov.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Naka (US 6,672,695) and further in view of Goyadinov (US 2014/0375718).
claim 1, Naka discloses a print system [Fig. 1] comprising: 
a supply interface (300) to form electrical communication with a container (190) [cartridge] of print fluid [Ink]; and 
a controller (100) to:
retrieve, via the supply interface, data [Fig. 2] from a machine-readable medium (210) [EEPROM] coupled to the container [data is transmitted to the controller; Col. 5; lines 9-12; Fig. 5];
identify a container group identifier [cartridge identification information; Fig. 4] based on the retrieved data [cartridge management data; S3; Fig. 5] and
comparing the container group identifier with data representing a group reference (data stored in a second storage system) [Col. 5; lines 51-56; Claim 64; See also Claim 66; Fig. 5],
Naka turns on a replacement flag based on a comparison of the container group identifier with data representing a group reference [Fig. 15] but does not teach setting a group flag based on a comparison of the container group identifier with data representing a group reference.
Goyadinov teaches a controller (105) [processor; Fig. 1] setting a group flag [Para. 0033] based on comparing an amount of ink ejected from a group of nozzles (FIG. 2, 205) by a fluid detector (FIG. 1, 120) and an amount of ink each group of nozzles (FIG. 2, 205) should be ejecting [Para. 0033]
It would have been obvious to one having ordinary skill in the art at the time the invention was made to set a group flag, as taught by Goyadinov, based on the comparison of a container group identifier with data representing a group reference to be an indicator in order to whether the ink cartridge needs to be replaced.
With regard to claim 2, Naka's modified print system discloses all the limitations of claim 1 and Naka also discloses wherein the controller is to: in response to a determination that the group 
With regard to claim 4, Naka's modified print system discloses all the limitations of claim 1 and Naka modified also discloses wherein the controller is to: enable a print mode based on the group flag [Col. 10; lines 3-5]; or perform color calibration based on the group flag.
With regard to claim 5, Naka's modified print system discloses all the limitations of claim 1 and Naka modified also discloses wherein the controller is to: in response to a change to the group flag, cause an interrupt routine to switch operational status of a feature of the print system [carriage is moved to an ink cartridge replacement position; Col. 13; lines 51-65).
With regard to claim 6, Naka's modified print system discloses all the limitations of claim 1 and Naka modified also discloses wherein the controller is to: determine a use flag status using the retrieved data; and when the usage flag status indicates an initial use, cause data to be written to a machine-writeable medium coupled to the container [Transfer data to RAM and/or ROM; Fig. 15 & Fig. 17].
With regard to claim 7, Naka's modified print system discloses all the limitations of claim 6 and Naka modified also discloses wherein the machine-readable medium and the machine-writable medium are the same medium (65) and the data to be written includes printer identifiable Information [Col. 49; lines 46-59; Fig. 14]

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Naka (US 6,672,695) as applied to claim 2 above, in view of Goyadinov (US 2014/0375718) and further in view of Gilliland (US
4,961,088).
With regard to claim 3, Naka's modified system discloses all the limitations of claim 2 and Naka modified also discloses wherein the controller is to: in response to the determination that the group 
However, Gilliland teaches in response to determining a group flag indicates a mismatch, a notification to a control panel on a print system is caused [Fig. 5]
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the teaching of Gilliland with the modified system of Naka in order to control operation of machine/printer.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACEY M MCMILLION whose telephone number is (571)270-5193.  The examiner can normally be reached on Monday-Friday 6AM-2:30PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRACEY M MCMILLION/Examiner, Art Unit 2853                                                                                                                                                                                                        
/ERICA S LIN/Primary Examiner, Art Unit 2853